Citation Nr: 1518092	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-17 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as dementia, Alzheimer's disease, and Hippocampus Sclerosis Syndrome.  


REPRESENTATION

Appellant represented by:	Krystle D. Waldron, Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran retired from active duty in January 2006, after 35 years of active service.  

This matter is on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.     

While the Veteran has submitted additional evidence since the most recent adjudicative decisions, the Board has reviewed this evidence and finds that there is no prejudice to the Veteran by adjudicating the claim without initial review by the RO.  

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is at least as likely as not that the Veteran's acquired psychiatric disorder is related to his active duty service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, diagnosed as dementia, Alzheimer's disease, and Hippocampus Sclerosis Syndrome, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, which has at different times been diagnosed as diagnosed as dementia, Alzheimer's disease, and Hippocampus Sclerosis Syndrome.  This disorder has progressed to the point that he has since been declared incompetent by VA since October 9, 2014.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In this case, the Board determines that service connection should be granted.  When considering disorders such as dementia or Alzheimer's disease, the Board takes notice of the fact that the onset of symptoms may be very gradual, and that the initial symptoms may not be immediately identified as an actual disorder to the nervous system until years later.  

Here, a pattern of symptoms such as non-specific "memory problems" that have been clinically reported in the service treatment records since at least early as 2005, and while the Veteran was still on active duty.  This evidence, in conjunction with the credible statements made by the Veteran and his spouse, lead to the conclusion that it is at least as likely as not that these were the initial symptoms of his later clinically diagnosed psychiatric disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (Veteran is competent to describe symptoms that are probative to a later diagnosis).  

The evidence also includes a statement by a private physician in June 2010 who, after a review of the record, concluded that symptoms in 2005 were "very likely" early signs of his current disorder.  While it is true that a VA examiner provided a negative opinion in May 2012, the examiner's analysis was insufficient to outweigh the other evidence of record.  

In light of the above discussion, the Board concludes that the preponderance of the evidence supports service connection, or at least the evidence is in equipoise.  As such, the appeal is granted.

ORDER

Service connection for an acquired psychiatric disorder, diagnosed as dementia, Alzheimer's disease, and Hippocampus Sclerosis Syndrome, is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


